 


109 HR 4209 IH: To temporarily deny Federal assistance to the City of Gretna Police Department, the Jefferson Parish Sheriff’s Office, and the Crescent City Connection Division Police Department in the State of Louisiana for their maltreatment of individuals seeking aid during the Hurricane Katrina crisis, and for other purposes.
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4209 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To temporarily deny Federal assistance to the City of Gretna Police Department, the Jefferson Parish Sheriff’s Office, and the Crescent City Connection Division Police Department in the State of Louisiana for their maltreatment of individuals seeking aid during the Hurricane Katrina crisis, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)American law enforcement has a fundamental duty to provide compassion, aid, and safety to the people it serves. 
(2)A primary function of law enforcement is to preserve life, regardless of the race, ethnicity, religion, social or economic standing, sexual preference, or country of origin of the individuals involved. 
(3)During the period of August 26 through September 2, 2005, Hurricane Katrina ravaged the gulf area, including the cities of New Orleans and Gretna, Louisiana, and left thousands of individuals in danger of death and immense suffering. 
(4)On or about September 1, 2005, New Orleans authorities directed a group of individuals to evacuate New Orleans by crossing the Crescent City Connection Bridge, which spans the Mississippi River and links New Orleans to the west bank of Gretna. 
(5)Following these directions, the individuals, by all accounts an orderly group of men, women, and children, began their dangerous trek through streets flooded with contaminated water and littered with debris and corpses in an effort to reach safety. 
(6)As the group approached the bridge, shots were fired, and members of the Gretna law enforcement agencies confronted, threatened, and pointed their weapons at the group, thus preventing the group’s entrance into the Gretna area. 
(7)It is unacceptable to permit anything but the strongest response to the actions of the Gretna law enforcement agencies, which prevented the group’s lawful exodus from a life-threatening situation. 
(8)The behavior and silence of members of the Gretna law enforcement agencies are a disgrace to the efforts of law enforcement agencies throughout the United States and shall not be tolerated. 
(9)Since there is no dispute that members of each entity of the Gretna law enforcement agencies referred to in section 4 were present during the events described in this section, each such entity should be equally held accountable, regardless of which members actually fired shots or ordered the group to turn back.  
2.Sense of CongressIt is the sense of Congress that the dishonorable actions referred to in section 1 should be recorded and condemned.  
3.Ineligibility for Federal assistance 
(a)In generalDuring the 1-year period beginning on the date of enactment of this Act, the Gretna law enforcement agencies shall be ineligible to participate in any Federal program, whether by funding, assistance, contract, grant, personnel support, or otherwise. 
(b)LicensesDuring the 1-year period beginning on the date of enactment of this Act, any Federal license issued to the Gretna law enforcement agencies shall be suspended.  
(c)EquipmentGretna law enforcement agencies shall immediately return all Federally-owned equipment in the possession or use of the Gretna law enforcement agencies to the appropriate Federal agency .  
4.Gretna law enforcement agencies definedIn this Act, the term Gretna law enforcement agencies means the following entities in the State of Louisiana: 
(1)The City of Gretna Police Department.  
(2)The Jefferson Parish Sheriff’s Office. 
(3)The Crescent City Connection Division Police Department. 
 
